FILED
                             NOT FOR PUBLICATION                            JUN 30 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MAURICIO ALBERTO VAQUEDANO-                      No. 11-72734
SANCHEZ, a.k.a. Mauricio Sanchez
Vaquedano,                                       Agency No. A095-657-515

               Petitioner,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Mauricio Alberto Vaquedano-Sanchez, a native and citizen of Honduras,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for asylum and withholding of removal. We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition

for review.

       Vaquedano-Sanchez claims past persecution and a fear of future persecution

by gang members in Honduras. Substantial evidence supports the BIA’s

determination that Vaquedano-Sanchez failed to establish past mistreatment or a

fear of future mistreatment on account of a protected ground. See Gormley v.

Ashcroft, 364 F.3d 1172, 1177 (9th Cir. 2004) (random criminal acts bore no nexus

to a protected ground); Pagayon v. Holder, 675 F.3d 1182, 1191 (9th Cir. 2011)

(per curiam) (personal disputes not grounds for asylum unless connected to a

protected ground) (citation omitted). Accordingly, Vaquedano-Sanchez’s asylum

claim fails.

       Because Vaquedano-Sanchez failed to establish eligibility for asylum, his

withholding of removal claim necessarily fails. See Zehatye v. Gonzales, 453 F.3d
1182, 1190 (9th Cir. 2006).

       PETITION FOR REVIEW DENIED.




                                         2                                     11-72734